PER CURIAM.
We affirm the trial court’s resolution of Appellant’s successive collateral attack on his judgment and sentence in lower case number 08-CF-1290 — and we do so with*208out comment. We write only to warn Appellant, much like the trial court did. Appellant has now filed four pro se, collateral attacks in this Court, all related to case number 08-CF-1290; and all to no avail. Appellant is warned that additional collateral attacks on this conviction and sentence, if again successive and improper, may result in sanctions, including an order from this Court barring Appellant from filing additional collateral attacks to his judgment and sentence without obtaining the endorsement of a licensed attorney, as well as referral to the Department of Corrections for disciplinary procedures.
The trial court’s order on appeal is AFFIRMED.
VAN NORTWICK, CLARK, and SWANSON, JJ., concur.